Mr. Justice Stone delivered the opinion of the court: This is an appeal from a judgment of the county court of Moultrie county sustaining a tax levied against appellant’s property in that county under sections 93, 94, 95 and 96 of the general School law, as amended by an act of the legislature approved June 22, 1917. The constitutionality of these sections is questioned by appellant. This same question was presented and determined in People v. Chicago and Northwestern Railway Co. (ante, p. 384,) where the contentions of the parties in this case were fully considered. For the reasons there given the judgment of the county court is affirmed. Judgment affirmed.